DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method of adaptively charging a battery, the method comprising: (a) applying a stimulus to the battery; (b) measuring the battery’s response to the stimulus during a time regime or a frequency regime where the battery’s response reflects a physical phenomenon occurring in the battery; (c) using the battery’s response, as measured in (b), to characterize the physical phenomenon; and (d) based on the physical phenomenon’s characterization, as determined in (c), adapting a charging process of the battery.
Regarding claims 2 – 19, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 20, the prior art does not teach or suggest the combination of wherein, inter alia, a system for adaptively charging a battery including at least two terminals, the system comprising: configured to cause the system to: (a) apply a stimulus to the battery; (b) measure the battery’s response to the stimulus during a time regime or a frequency regime where the battery’s response reflects a physical phenomenon occurring in the battery; (c) use the battery’s response, as measured via (b), to characterize the physical phenomenon; and (d) based on the physical phenomenon’s characterization, as determined in (c), adapt a charging process of the battery.
Regarding claims 21 – 40, the claims are dependent upon claim 20 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 20210148987has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 02/15/2022, with respect to claims 1-40 have been fully considered and are persuasive.  The rejection of claims 1 – 40 has been withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859